PER CURIAM.
Eddie Ray Ford was indicted by the grand jury in two separate counts for the crimes of second degree murder, La. R.S. 14:30.1, and armed robbery, La. R.S. 14:64. After trial by jury, he was found guilty as charged on both counts, sentenced to life imprisonment on the second degree murder conviction, and sixty years at hard labor without benefit of parole, probation or suspension of sentence on the armed robbery conviction, the sentences to run consecutively.
On appeal, defendant relies upon nine assignments of error for reversal of his convictions and sentences.
We have reviewed the record and find no merit in defendant’s assignments of error. Accordingly, we affirm his convictions and sentences.